 BROMINE DIVISION, DRUG RESEARCHBromine Division, Drug Research, Inc. and Interna-tional Union, United Automobile, Aerospace andAgricultural Implement Workers of America(UAW). Cases 7-CA-13320 and 7-CA- 13487November 4, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn June 27, 1977, Administrative Law JudgeBernard Ries issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief. The Charging Party filedcross-exceptions and a response to Respondent'sexceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions2of the Administrative Law Judge and toadopt his recommended Order, except that theremedy is modified so that interest is to be computedin the manner prescribed in Florida Steel Corporation,231 NLRB 651 (1977).3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Bromine Divi-sion, Drug Research, Inc., Adrian, Michigan, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950). enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.2 We agree that credited testimony establishes that striker Charles Moranabandoned his interest in employment and so advised Respondent.Therefore, we neither reach nor pass upon the Administrative Law Judge'sanalysis of the effect of communication with an employer in thesecircumstances under Trinity Valley' Iron and Steel Company, a Division of CC Griffin Manufacturing Companv, Inc., 158 NLRB 890 (1966).3 See, generally, Isis Plumbing d Heating Co.. 138 NLRB 716 (1962).DECISIONSTATEMENT OF THE CASEBERNARD RIES, Administrative Law Judge: This case washeard at Adrian, Michigan, on February 28 and March Iand 2, 1977. The complaint alleges several violations ofSection 8(a)(1), (3), and (5) of the Act. A brief was receivedfrom Respondent on or about May 1, 1977; GeneralCounsel has chosen not to file a brief in this case.Upon the entire record and my observation of thewitnesses, I make the following:FINDINGS OF FACTI. JURISDICTIONAt all material times, Respondent has maintained itsprincipal office and place of business in Adrian, Michigan,and also maintains a plant in that city, at which it engagesin the manufacture, sale, and distribution of swimmingpool chemicals and related products. During a recentrepresentative period, Respondent purchased and causedto be delivered to its Adrian place of business and plantgoods and materials valued in excess of $100,000, of whichgoods and materials valued in excess of $50,000 weretransported and delivered to its place of business in Adriandirectly from points located outside the State of Michigan.During the same period, Respondent sold and distributedfrom its Adrian place of business and plant productsvalued in excess of $100,000, of which products valued inexcess of $50,000 were shipped from said plant and place ofbusiness directly to points located outside the State ofMichigan. The answer admits, and I find, that Respondenthas been, at all times material, an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act.II. THE LABOR ORGANIZATION INVOLVEDAt the hearing, Respondent refused to stipulate that theCharging Party is a labor organization within the meaningof the Act. The testimony, however, establishes that it is,and I may unquestionably take judicial notice of the statusof this Union. Accordingly, I find that InternationalUnion, United Automobile, Aerospace and AgriculturalImplement Workers of America (UAW), is a labororganization within the meaning of Section 2(5) of the Act.111. THE ALLEGED UNFAIR LABOR PRACTICESA. Relevant BackgroundIn Bromine Division, Drug Research, Inc., 224 NLRB1275, issued on June 18, 1976, the Board, modifying in partthe Decision of Administrative Law Judge Wagman, heldthat Respondent had engaged in various violations of'Certain errors in the transcript have been noted and are herebycorrected.233 NLRB No. 45253 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 8(a)(l) and (3). It further ordered the opening andcounting of five ballots which had been challenged in anelection held among Respondent's production and mainte-nance employees on June 13, 1975. The revised tallyshowed that a majority of the employees in the unit hadvoted for the Union, and on July 1, 1976, the RegionalDirector for Region 7 issued a Certification of Representa-tive to the Union.B. The Alleged Discrimination Against Sterling andBurgessTwo of the challenged ballots referred to above had beencast in the 1975 election by seasonal employees CatherineSterling and Linda Burgess. In his Decision of February 23,1976, Administrative Law Judge Wagman concluded, andthe Board subsequently agreed, that the ballots cast bySterling and Burgess should be counted. The complaintalleges that when Sterling, on or about March 8, 1976, andBurgess, on or about May 19, 1976, sought reemploymentby Respondent for the 1976 season, Respondent refused toreemploy them "in order to preserve its position in achallenge proceeding, said employees and their votingeligibility being at issue in a prior and still pending Boardcase ...and because their votes were important to therepresentative status of the Charging Party."Jackie McCarley, who was Respondent's manager ofmanufacturing services until July 23, 1976, when he wasterminated, testified that he was in charge of maintainingthe applications for employment made to Respondent. Hesaid that Sterling filed an application in March 1976 andthat he thereafter asked David Blohm, Respondent'sproduction foreman, what kind of worker Sterling was.Blohm indicated that she was a good production workerand that he wanted to hire her. McCarley then went to seeLaurene Paterson, Respondent's president, and asked if shewould consider rehiring Sterling. Paterson told McCarley"in a raised voice, no, that we were not to hire her back. Asto why, she said she is involved in litigation with thecompany."According to McCarley, when Burgess filed an applica-tion, probably in May, he asked Blohm if she should bereemployed, and Blohm replied that he thought "she isinvolved in a similar situation as Cathy Sterling." Blohm,however, wanted McCarley to check with Paterson. Whenhe did so, "Again in a raised voice she said, no, under nocircumstances are we to rehire Linda Burgess or thatCatherine Sterling, because they were involved in litigationwith the company." McCarley testified that at the timeSterling and Burgess applied for work, "jobs soon opened,within a day or two." He further testified that in May,production and the employee complement almost doubled.Sterling testified that after she filed her application, shecalled the plant and asked for a job.2She said that whenshe got through to Paterson, Paterson said that "the reasonwhy she wouldn't give me my job back is because of usvoting for the Union." Sterling had worn a union button atthe plant prior to the election.2 Sterling testified that she thought this occurred in March; McCarleytestified that he believed she made the telephone call, which he answeredand thereafter transferred to Paterson. on April 27.Burgess testified that around April 1976, she went to theplant and asked McCarley for an application. While there,she talked to Blohm, who said that "they were doing hiring,that he would see what he could do, and he put myapplication on top." In a call to Blohm a couple of weekslater, Blohm said that he had "done all he can do, and thathe hasn't been able to get me in." During the preelectioncampaign, Burgess, and perhaps three other employees,wore a union button with the legend "UAW Organizer."Both Sterling and Burgess were eventually rehired byRespondent, Sterling perhaps in the first week of February1977, and Burgess probably in December 1976.Blohm testified that he did not recall seeing anyapplication from Sterling early in 1976 and did not recallany conversation about rehiring her at that time. However,lending some support to McCarley's testimony wasBlohm's concession that he did not recall any prioroccasion on which he asked for a specific person to berehired "until just recently ...when Cathy came back."He "wanted her and ...asked for her," rememberingfrom her previous employment that she was a good worker.Paterson testified that she had no discussion withMcCarley about hiring Sterling in the spring of 1976, thatshe had no conversation with Sterling in March "that Irecall," that she never told Sterling that she would not berehired because of union activity, and that she never madesuch a statement to anyone else. She made similar denialswith respect to Burgess. She testified that the first time shesaw applications from Sterling and Burgess was on October18, during an investigation by a Board field examiner.The foregoing testimonial statements by Blohm andPaterson appear to be in conflict with the position taken byRespondent's counsel at the hearing that Sterling "was notrehired because of her past employment record, which wasto the effect that she had hired in and had left without anynotice to us, because she did not have a babysitter. And hertotal employment record reflected various problems adjust-ing to working with her children and all." When subse-quently asked if she would have rehired Sterling, however,Paterson only said that she would have gone to Sterling'sprevious foreman and "asked his opinion and his recom-mendations." Although a diary kept by McCarley duringpart of his employment with Respondent discloses that hewas considerably hostile to Paterson and to the rest ofmanagement, I found him to be an extremely impressivewitness.I cannot say the same for Paterson. While I do believethat Sterling, contrary to Paterson's testimony, had atelephone conversation with Paterson, it seems difficult toaccept her testimony that Paterson told her that she wasbeing denied reemployment "because of us voting for theUnion." I do not find this improbable on the ground,advanced by Respondent, that since the challenged ballotshad not been opened at that time, Paterson could not haveknown of Sterling's predilection. Sterling had openlysupported the Union, and Paterson might well haveassumed that her ballot, challenged by Respondent, wouldhave been cast in favor of the Union. However, I entertainsome doubt as to whether Paterson would have been so254 BROMINE DIVISION, DRUG RESEARCHcandid in explaining to Sterling her reason for not rehiringher.McCarley's testimony, however, that Paterson said thatBurgess and Sterling were not to be rehired "because theywere involved in litigation with the company" makes moresense. While it is true that in the spring of 1976, a recordhad already been taken by Administrative Law JudgeWagman on the eligibility of Sterling and Burgess forinclusion in the unit and was then pending before theBoard, the question of their eligibility centered on theexpectancy of their recall to employment as seasonalemployees. It would not be unthinkable for Paterson tohave believed that if she were to rehire the two, the Unionwould seek to reopen the record in order to establish theprobability of their expectation of recall by pointing outthat they had indeed been rehired again in 1976.Refusing to hire applicants for the purpose of attemptingto undermine their right to have their votes counted in anelection clearly seems to constitute an unlawful restraint onthe exercise of the franchise guaranteed by Section 7 of theAct. Accordingly, I find that by refusing to rehireCatherine Sterling and Linda Burgess in the spring of 1976for proscribed reasons, Respondent violated Section 8(aX1)of the Act.3C. The Refusal To Recognize the UnionAfter the Union was certified on July I, Hoyt Emerson,international representative of the Union, made severalattempts to meet with Respondent, but was unsuccessful.In its answer to the complaint, Respondent agrees that ithas refused to bargain with the Union, stating that it"intends to test the validity of the certification of ChargingParty as the bargaining representative and in order to do somust refuse to bargain with the Charging Party." In theproceeding before me, no attempt was made to demon-strate that the certification was irregular or altered bychanged circumstances. I must, accordingly, accept itsvalidity. I therefore find that by refusing to extendrecognition to, and negotiate with, the Charging Party onand after July 1, 1976, Respondent violated Section 8(a)(5)and (1) of the Act.D. The Alleged Unfair Labor Practice StrikeThe complaint alleges that a strike which began on orabout August 2, 1976, and ended on or about October I I,1976, was an unfair labor practice strike. The testimony ofHoyt Emerson shows that prior to July 23, the employeeswere handbilled with an announcement of a meeting to beheld on that date "for the purpose of taking an officialstrike vote." The reason given in the handbill for themeeting was that "the management has not agreed to sitdown and bargain with the Union after certification asexclusive bargaining representative by the National LaborRelations Board." At the meeting on July 23, theemployees, by secret ballot, voted "overwhelmingly" infavor of striking on August 2, if Respondent had notagreed to enter into negotiations by July 30. A letter to thateffect was sent to Respondent on July 28. The answer3 The precise timing of their application is not clear. Since the recordindicates that the applications are on file, although they are not in evidence,I shall leave the matter for the compliance stage.admits the complaint allegation that on or about August 2,"certain employees of Respondent, employed in the unit ofemployees described above ...ceased work concertedlyand went out on strike."In view of the foregoing, I must obviously conclude thatthe strike which began on August 2, 1976, was caused andprolonged by Respondent's unlawful refusal to bargainwith the Union, and was, accordingly, an unfair laborpractice strike.E. The Events Immediately Preceding the Strikeand ThereafterThe principal substantive allegations of the complaintwith respect to discrimination against employees are foundin paragraphs 20 and 21 thereof. In paragraph 20, thecomplaint asserts that on or about October 11, 1976, thestriking employees unconditionally applied for reinstate-ment to employment and ceased their strike, and, inparagraph 21, that since the foregoing date, Respondenthas failed and refused to recall 17 named employees totheir former positions, while employing replacementemployees and individuals hired after cessation of thestrike. Respondent's answer denies paragraph 20 andstates, as to paragraph 21, "Respondent denies theallegations of paragraph 21, excepting insofar as LillianParr and Earl Stevens are concerned and as to saidemployees it will not recall or replace them because ofillegal acts committed by them during the course of thestrike including breaking and entering, malicious mischief,and assault on other employees." The complaint is silent,however, on one major event which is disclosed by therecord and which may have impact on the status of 11 ofthe 17 persons named in the complaint.The record shows that on July 30, just before the strikecommenced, 10 of the 17 employees named in thecomplaint were given "Termination Reports" indicatingthat they were being terminated as of that day (a Friday).These employees are shown on the termination forms asbeing in the category of "temporary seasonal," and the"Reason for Termination" shown is "Discharge." GeneralCounsel did not make very much of this fact in his case-in-chief. He presented one witness who testified that she washired on July 28 for a period described to her as "till theseasonal work was done," and was terminated on July 30.Another witness, Ronald Richmond, a so-called "perma-nent" employee who had worked for Respondent for 6years, testified that on July 30, a majority of the employeeswere laid off, having been told by the foreman that it wasthe end of the high production season, and further gavesome uncertain testimony as to the timing of the end of theproduction season in prior years. In Respondent's presen-tation of evidence, its counsel introduced the terminationforms referred to above, and Respondent's president,Paterson, briefly referred in her testimony to the July 30terminations, indicating that the seasonal employees wereterminated on that day because the production season hadcome to an end, in the course of explaining a series ofevents surrounding and subsequent to the strike.255 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBy calling the two witnesses mentioned above, GeneralCounsel seems to have been making some effort to suggestthat the termination of the production season on July 30was an abrupt response to the known plan of the Union tostrike on August 2. Whether he intended by this presenta-tion to insert into the case a new allegation that the masstermination was an independent violation of the Act, orwhether he was simply attempting to establish someadditional color by which to judge Respondent, is notclear. As indicated above, General Counsel has not chosento express his views on this rather complicated case byfiling a brief.The fact is, however, that at no point in the case didGeneral Counsel move to amend the complaint to includeany allegation relating to the July 30 discharges. Any suchamendment would, of course, effect a significant change inthe complaint. It would mean, as to these 10 employees,4that instead of having assertedly been denied reinstatementrights due to them as "unfair labor practice strikers" on orabout October 11, when the Union made a group requestfor reinstatement, they instead had been assertedly dis-criminated against and were 8(a)(3) discriminatees as ofJuly 30. Absent an express amendment of the complaint, Iwould not be prepared to conclude that such a majorchange in the nature of the complaint might be inferredunless I was convinced that the issue had been fully andconsciously litigated at the hearing.Respondent, however, barely touched on the question ofwhether the July 30 seasonal closing in 1976 was inconformity with closing dates in prior years. Patersontestified that she had told the foremen 2 weeks prior to theclosing that they were going to attempt to close on July 30,but Respondent did not bother to ask the foremen tosubstantiate this testimony, presumably relying on theabsence of a complaint allegation relating to the closing.Although Richmond testified for the General Counsel thatthe season was "usually" over in the fall of every year-"itcould be anywhere from September to December"-Administrative Law Judge Wagman found in the priorBoard case that "the high production season usually beginsin March and ends around August I," and that, in 1975,Burgess and Sterling had been terminated "on August 1,1975, at the end of the year's high production season." Atthe present hearing, Burgess testified that "everyone" wasreleased in 1975 on August 1, the beginning of "the slowseason." On this uncertain state of the record, where thereobviously could have been records and witnesses availableto Respondent to attempt to demonstrate that there wasnothing unusual about the closing on July 30, and in theabsence of any effort to amend the complaint to allege aviolation as of that date, I feel that I must accept thepresumptive legitimacy of the terminations of the seasonalemployees at that time.Given that constraint, I must further conclude that the 10seasonal employees referred to above were validly dis-charged on July 30, before the strike began. And if theywere validly discharged, I do not see how they could be4 The record indicates, as to Kenneth Tilden, the I Ith seasonal employeenamed in the complaint, that he resigned on July 30.1 Obermiller, Bivins. Miller. Lienhop. Jensen. Snyder. l)lle). Dalton,Brown, and Sugden.considered "employees" who would be entitled to enjoy thestatus of "unfair labor practice strikers."The record shows that, under Respondent's mode ofoperation, there is a core group of permanent full-timeemployees, most of whom work throughout the year, andthere are seasonal employees who are hired for a produc-tion season running roughly from March until August(although there are apparently variations under whichsome of the seasonal employees may be retained forvarious lengths of time after the production season ends).Respondent does not recall seasonal employees as eachnew season comes on. While some are reemployed fromseason to season, or perhaps on an irregular seasonal basis,as indicated by the records of Sterling and Burgess, theyare "always" required, as Burgess testified, "to make a newapplication." She further testified that each time she hasbeen rehired in the past, she has had to return to thestarting rate, even though she was earning more when shewas last terminated. While, in a more informative case, itmight be possible to construct a theory that particularseasonal employees had a sufficiently substantial expectan-cy of recall to qualify them as "employees" even thoughthey were discharged on July 30, the record is barren ofany such evidence as to the 10 seasonal employees who, asRespondent's records show, were discharged on July 30.5As to those 10 employees, the evidence shows only that 3were hired in March 1976, 3 were hired in May, and 4 werehired in June. The record is silent as to their priorexperience, if any, with Respondent. Even if I were toequate the "employee" status of an individual for purposesof Section 8(aX3) with the analysis used to determinewhether seasonal employees are entitled to vote in arepresentation election, a somewhat different matter, Icould not make a finding as to these 10 employees similarto the one made by Administrative Law Judge Wagman inthe earlier case in determining that Burgess and Sterlingwere entitled to vote in the election: "Here, I find from therespective employment histories of Burgess and Sterling thateach had a reasonable expectation of obtaining substantialemployment at the Company's plant from year to year, inthe production and maintenance work force." BromineDivision, Drug Research, Inc., supra, 1286 (emphasissupplied). See also Knapp-Sherrill Company, 196 NLRB1072, 1975 (1972). It is, furthermore, conceptually difficultto conceive of a validly discharged seasonal employee asbeing engaged in "withholding services" from an employer,which is the normal touchstone of the act of striking.I have found only a few relevant cases, a more recent onebeing The Colonial Press, Inc., 207 NLRB 673 (1973),where the Board held that lawfully discharged employeeswho thereafter joined a strike had a sufficient "nexus ofemployment" to entitle them to the rights accorded unfairlabor practice strikers because the employer, throughoutthe strike, urged them to return to work and thereby"condoned" the misconduct for which they had beendischarged.6In the instant case, no such opportunity for"condonation" was present-there was nothing to con-6 The Court of Appeals for the Eighth Circuit reversed, saying, "Themere offer of possible reemployment, without acceptance, could not havetransformed the six dischargees into strikers and then. in turn, into unfairlabor practice strikers entitled to reinstatement." 509 F.2d 850. 857.256 BROMINE DIVISION, DRUG RESEARCHdone. The fact pattern here seems to fit more aptly withAcrylic Optics Corporation, 222 NLRB 1105, 1106, 1107(1976), which, in distinguishing Colonial Press, said that astriker lawfully discharged during a strike "lost her statusas an 'employee,' " and the fact that she thereaftercontinued to participate in the strike did not "serve torestore her 'employee' status for purposes of asserting theright, as a striker, to reinstatement."It appears to me, therefore, that I may not find that the11 previously named seasonal employees (including Tilden,who resigned on July 30) were denied reinstatement rightsdue to them as unfair labor practice strikers.F. The Procedural IssueBefore discussing the further events of the strike, it isappropriate to consider a procedural question which aroseduring the hearing.As indicated above, paragraph 21 of the complaint statesthat Respondent has refused "to recall its below listedemployees to their former or substantially equivalentpositions of employment," and then lists 17 names. In thepresentation of his case, General Counsel proved (as theanswer admits) that an unidentified number of employeesof Respondent went on strike on August 2, and furthershowed that on October 8, the Union sent a letter makingan unconditional group offer to return to work effectiveSunday, October I .Aside from the facts disclosed byemployees Ronald Richmond and Lillian Parr about theirown status in the course of testifying to other events, therewas virtually no evidence presented by General Counselthat the other 15 individuals named in the complaint (1)had actually been employed by Respondent prior to thestrike; (2) went out on strike; and (3) were not in factreinstated upon request in October.7As noted above,except with respect to employees Parr and Stevens,Respondent's answer to the complaint had generallydenied these allegations of the complaint.When General Counsel rested, counsel for Respondentmoved to dismiss the complaint as to all 17 of theindividuals listed except Richmond and Parr "on theground that there had been no evidence advancedwhatever, either to show that we failed to recall them; thatwe had any former or substantially equivalent positionsopen; that we recalled other employees in their place; orthat we continued to employ anybody in their place afterthe strike was over." In indicating my concern about theI Union Representative Hoyt Emerson did testify that James Jensen was"laid off' on July 21, when he and Jensen went to the plant, and that LarryMiller "was not at work that day." Parr also testified that Jensen had"workled I there before the strike."8 In its brief, Respondent does. however, renew its motion to dismiss. Itstates that Respondent "should not be placed in the untenable position ofeither proceeding with proofs or face a possible judgment against it forfailing to do so when the General Counsel has refused to proceed." That.however, was a matter ofjudgment for Respondent's counsel. The fact that Ihad denied the motion to dismiss does not mean that I would have overruledany objections by Respondent to questions by counsel for General Counselwhich went beyond the scope of direct examination and thus filled inGeneral Counsel's case. I denied the motion to dismiss, as I stated on therecord, only because I considered that there was a possibility of ordering aprospective unfair labor practice strike remedy. even though I might beunable to issue an order specifically addressing the rights of the strikersabout whom no evidence was adduced in General Counsel's case.sufficiency of the evidence presented, I noted that "Ihaven't heard any evidence that most of these employeeswere unfair labor practice strikers." I also pointed out thatthe parties had not even reached "a stipulation that thepeople named in this paragraph are employees or wereemployees at the time of the strike." Respondent's counselthen added that she did not think "there is any showingthat any of these people went out on strike, that theywouldn't have worked during the strike, they would havebeen interested in further employment with the Company."In ruling on the motion to dismiss, I stated that even ifthere were a failure of proof in this matter, it nonethelessseemed possible that I might at least conclude that thestrike had been an unfair labor practice strike and that thequestion of whether strikers had been afforded theirappropriate reinstatement rights could be litigated in asubsequent compliance proceeding. I therefore denied themotion to dismiss. Counsel for General Counsel did notexplain why he did not propose that he be allowed tosupplement his case before Respondent began presentingits case in order to prove the relatively simple questions offact as to whether any or all of the 15 employees had beenemployed prior to the strike, whether they failed to appearfor work after the strike began, and whether or not theyhad been reinstated.However, when Respondent began presenting its wit-nesses, General Counsel, on cross-examination of thosewitnesses and clearly going beyond the scope of directexamination, adequately established these salient factors asto the employees, other than the discharged seasonalemployees discussed above, with whom we will be hereafterconcerned. Respondent did not object to this procedure.Respondent may have chosen not to do so because itagreed that indeed the matter could be litigated, as I hadsuggested, during a compliance proceeding, and concludedthat it would be more practicable to dispose of the issues inthis proceeding. At any rate, the record is now reasonablycomplete on these fundamental elements of proof, withoutobjection by Respondent.8It thus seems appropriate to proceed to judgment as tothe remaining individuals, other than the seasonals, namedin paragraph 21 of the complaint. In Respondent's case,testimony was offered by Respondent's witnesses as to thereasons why the employees were not reinstated on OctoberII1, the effective date of the group request for reinstate-ment.9Putting aside the 10 seasonal employees who weredischarged on July 30, as discussed above; an I Ith9 I note a potential problem in the Union's request for reinstatement. OnOctober 8, the membership having voted to terminate the strike, Emersonsent Paterson the following letter:Please be advised that the U.A.W. and its Drug Research Inc.members hereby terminate the strike against the Company and makean unconditional offer to return to work effective 12:01 a.m. Sunday.October 11, 1976.Contact the undersigned or Ronald Richmond, Unit Chairman. tomake immediate arrangements for the recall of employees.It could be argued that the foregoing constitutes only an offer to return bythe Union's "members": the record contains no evidence as to which of thestrikers were "members." The subsequent reference to the recall of"employees." however, seems to clarify the possible ambiguity. ThatRespondent had no misapprehension about the import of the letter is(Continued)257 DECISIONS OF NATIONAL LABOR RELATIONS BOARDseasonal employee, Tilden, who, as indicated, was hired onJuly 13 and assertedly quit on July 30; and Richmond andParr, who testified as to their employment status and strikeactivity in General Counsel's case, there remain only fourpersons named in the complaint as having been deniedreinstatement about whom there was no establishingevidence in General Counsel's case (Goodhue, Stevens,Moran, and Wilson). With respect to Stevens, as indicatedabove, Respondent's answer denied the allegations ofparagraph 21 "excepting in so far as Lillian Parr and EarlStevens are concerned and as to said employees it will notrecall or replace them because of illegal acts committed bythem during the course of the strike including breaking andentering, malicious mischief, and assault on other employ-ees." Thus, Respondent conceded in its answer thatStevens was an employee, had participated in the strike,and had not been recalled. In the course of Respondent'scase, similar evidence was adduced as to Goodhue, Moran,and Wilson. I am thus satisfied that it would serve the endsof the Act, and not disserve due process, to reachconclusions as to the employees named.G. The Events Subsequent to August 2Matters became confused at Respondent's plant follow-ing the July 30 shutdown. For some time, there had beenthe question of whether Respondent was violating its statepermit because discharges from its chemical processing hadbeen under investigation, and a letter in evidence sent toRespondent from the State of Michigan Department ofNatural Resources, dated September 15, 1976, states thatan administrative show-cause hearing had been held onAugust 2, the day the strike began, concerning Respon-dent's compliance with its "NPDES permit." The letterrecites that Respondent's counsel had stated at the August2 hearing that Respondent had temporarily ceased manu-facturing operations and "did not intend to resumemanufacturing operations unless an acceptable remedy foryour waste treatment problems could be developed." Theletter also enclosed a proposed consent order.As far as this record allows one to judge, after July 30there remained on Respondent's payroll 16 permanentemployees.'10Three of them did not go on strike, butremained working either for Paterson at her home or at theplant, along with some salaried employees and foremen.They apparently were finishing up production on a smallamount of Respondent's product and were primarilyengaged in cleaning and maintenance work. Of the other13 permanent employees, only 6 are named in thecomplaint as not having been accorded proper reinstate-ment when the strike was abandoned on October 11.There was a fair amount of vandalism during the strike,including surreptitious entry, the cutting of telephonewires, the breaking of windows, etc. Because of fear of themischief which could occur in a chemical plant, Respon-dent, on September 21, sent the following letter to the 16permanent employees:indicated by the fact that its brief raises no question about the scope of theoffer, nor did its explanation of the various reasons for failing to recallemployees give any hint that it was misled by the wording of the offer.Due to extensive and continuing vandalism at ourplant facilities, Drug Research is now forced to ceaseproduction.This letter will serve to notify you that youremployment with Drug Research is terminated as ofSeptember 21, 1976.The record clearly shows, however, that there was almostno "production" going on in the plant prior to September21. What the effect of this letter is thought by GeneralCounsel to be is not disclosed on the record. The letter isnot mentioned in the complaint. The record shows thatRespondent had been negotiating with two other firms forsome time with an eye to selling the plant. The letter,however, mentions as the reason for the "termination" onlythe vandalism which had been occurring.Although Paterson testified affirmatively in response toquestions which used the word "discharge" in referring tothe action effected by the letters, there is little else in therecord to support the conclusion that such a personnelaction was intended. Unlike the employees terminated onJuly 30, who had to sign a "Termination Report" whichshowed that they were "discharge[d ]" and which indicatedthat they had or had not returned company property, the16 employees apparently went through no such formality.Furthermore, when the strike ended, Respondent treatedthese employees as if they were possessed of reinstatementrights, recalling a number of them and giving variousreasons at the hearing as to why it thought it was notrequired to recall others. And, in discussing the conditionsunder which some of these employees returned subsequent-ly, Paterson testified,I would like to point out at this time we did not rehirethese people in the ordinary sense of the word. Thesepeople came back at the pay scales then in effect. Theydid not lose any of their benefits. They did not losetheir profit-sharing. They did not lose their Blue Cross.They lost nothing .... They were not in fact rehired.Further, on September 27, there was a new developmentwhich seems to indicate that Respondent continued toregard these 16 employees as remaining in employmentstatus. On that date Respondent sent a letter to I I of the 16employees which read:This letter is to notify you that the closing of theMichigan Street plant will commence Wednesday,September 29, and you are expected to report to workat 7 a.m. this date for work assignment as a temporaryemployee for such period as may be required.Paterson explained this recall as follows: Apparentlyafter September 21, she received a report from the policethat there had been a threat to some tank cars of chemicalwhich were on a track near the plant. She discussed thematter with the police and the fire department, and theywere both quite concerned about the matter. A partiallyfilled tank car near the plant contained chlorine, "a veryi0 I base this figure on the fact that, as seen below, Respondent sentletters to 16 employees on September 21, notifying them that they were"terminated" as of that date.258 BROMINE DIVISION, DRUG RESEARCHtoxic gas." Respondent hired a guard with a police dog tosecure the tank car. The police department furnishedRespondent with a walkie-talkie and made periodicrounds. Paterson called the railroad to ask if it could movethe car, but was told that a partially filled tank car wouldpresent a hazard. After consulting the chlorine supplier, shecame to the conclusion that the best way to dispose of thechlorine, and therefore the potential threat to the town ofAdrian, was to go into production and thereby use it up.Only 3 of the 1 I employees whom Respondent attemptedto contact or did contact actually returned to work, and,apparently using salaried employees and supervisors, thegroup started producing Respondent's product. Respon-dent also advertised in a local paper for a few people, andon October 4 hired two new employees, one of whom quiton October 5 and the other of whom quit on October 14.On October 8, as stated above, the Union requestedreinstatement of the strikers effective Sunday, October 11.Paterson testified that Respondent began to call thestrikers on October 13. Although Respondent was stillengaged in depleting the chlorine car, which task, Patersontestified, was not completed until November 10, theprimary purpose for recalling the employees seemed to bethat the interested purchasers of the plant had expressed adesire to view the plant in the actual production process;Paterson intended, therefore, "to get back to reasonableproduction so that these potential buyers could appraiseour operation."Paterson testified that Respondent attempted to contactnine strikers; apparently six of them (Baker, Mohler,Morgan, Newsom, Marilyn Pratt, and Patricia Pratt)returned to work."1The record is most unsatisfactory as tothe level of the employee complement thereafter. Patersontestified, without offering documentation, that the workforce stayed at or about 10 employees until November I1I,when the chlorine tank was emptied, and then became"very reduced." However, a document showing all hiresbetween March 26, 1975, and December 1, 1976, wasreceived in evidence as Administrative Law Judge's Exhibit1.12 It reflects that 17 new employees were hired betweenOctober 21 and December 1, 7 of whom were stillemployed as of the latter date. It thus seems clear that therewas a continuing need for regular production employeesafter the Union's offer of reinstatement, and I do not detectany argument to the contrary in Respondent's brief.Respondent's contentions as to why the six permanentemployees named in the complaint were not recalled arediscussed below.Lillian Parr: Paterson testified that Parr was not recalledbecause of an incident reported to her by Foreman Blohmduring the course of the strike.'3Blohm testified thatduring the strike, he heard glass breaking in the women'srestroom, and went to investigate. There he found broken" Of the other three (Wilson. Morbach. and Tripp), only Wilson isnamed in the complaint as having been unlawfully refused reinstatement.12 This document was used by Respondent's counsel to refreshPaterson's recollection during redirect examination. I asked that it bereceived in evidence, since it appeared to be helpful in a case singularlydevoid of the sort of documentary evidence it contains. Upon receipt of theexhibits file, I noted that the official reporter had indicated that the exhibithad been retained by Respondent's counsel after the heanng. On May 31.1977, I requested counsel to forward the document to me, and received itshortly thereafter. The document has been inserted into the exhibits file.glass and rocks on the floor. He looked out the window andsaw "Lillian with a slingshot winding up for another shot."Promptly, another rock came through the window; Blohmducked and was not hit. Parr, asked on cross-examinationby Respondent's counsel whether she knew anything'about the windows that got broken," denied any knowl-edge beyond that bare fact. Although I disbelieved Blohm'stestimony about Sterling, it seemed to me that he wastelling the truth as to this episode, and I credit histestimony.Generally speaking, unfair labor practice strikers areentitled to reinstatement upon request, even if replace-ments for them have been obtained. Mastro Plastics Corp.et al. v. N.LRB., 350 U.S. 270, 278 (1956). Whilemisconduct by unfair labor practice strikers may bar themfrom reinstatement, "where collective action is precipitatedby an unfair labor practice, a finding that action is notprotected under §7 does not, ipsofacto, preclude an orderreinstating employees who have been discharged becauseof their participation in the unprotected activity." N.L R.B.v. Thayer Company and H. N. Thayer, 213 F.2d 748, 753(C.A. 1, 1954). In evaluating the propriety of reinstatementin such circumstances, "the Board must consider both theseriousness of the employer's unlawful acts and theseriousness of the employees' misconduct in determiningwhether reinstatement would effectuate the policies of theAct." Local 833, UA W-AFL-CIO, International Union,United Automobile, Aircraft & Agricultural ImplementWorkers of America v. N.LR.B., 300 F.2d 699, 702-703(C.A.D.C., 1962).As discussed above, the strike was provoked solely by thefact, as stated in the handbill announcing the July 23meeting, that "the management has not agreed to sit downand bargain with the Union after certification." Noreference was made to Respondent's prior unfair laborpractices or to the treatment of Sterling and Burgess.Respondent has indicated that its purpose in refusing tobargain is to test in a court of appeals the Board'sdetermination that the ballots of certain seasonal employ-ees were properly counted in the representation election.While I must conclude that the refusal to bargaintechnically constituted an unfair labor practice, it isdifficult to think of that conduct as being "so blatant that[it] provoked employees to resort to unprotected action."Id. at 703.On the other hand, it seems to me that propelling a rockthrough a window of a restroom and thus deliberatelyshattering glass which foreseeably could have injured anoccupant is serious misconduct. It became even more grosswhen Parr, presumably after seeing Blohm looking out ofthe window, threw a second rock.4In Ohio PowerCompany, 216 NLRB 348, 349-350, 354 (1975) (Alvarez),the Board refused to order reinstatement of an economici3 Because Paterson advanced this single reason at the hearing andbecause Respondent's brief similarly states only that Parr "was not recalledbecause of an assault on Dave Blohm, a foreman, during the strike." I shalldisregard the testimony of Vera Pinter., which I would credit, that shereceived a threatening telephone call during the strike from a voice sherecognized as Parr's. Respondent does not argue that the call, even if it wasnot the basis for the refusal to reinstate, rendered Parr unfit for furtherservice.14 It is reasonable to infer that Parr threw the rocks on both occasions,although there is no eyewitness testimony that she threw the first one.(Continued)259 DECISIONS OF NATIONAL LABOR RELATIONS BOARDstriker who, using a slingshot, broke a decorative glasspanel on the exterior of a building. The demonstrably moreperilous, and calculated, conduct of Parr merits no moregenerous treatment. I shall therefore recommend dismissalof the complaint allegation relating to Lillian Parr.Earl Stevens: Paterson testified that Stevens was notrecalled because of "bad conduct" stemming from anoccasion, around September 18 or 19, when he was arrestedby the police at the plant. At the hearing, the partiesstipulated that on November 24, Stevens pleaded guilty totwo misdemeanors, "illegal entry without breaking" and"malicious destruction of personal property." Respon-dent's brief states, "As to Earl Stevens, he was in jailhaving pleaded guilty to malicious destruction of propertyof the corporation during the strike. The company feelsthat this is sufficiently serious misconduct not to recallhim."It has been held that even in an unfair labor practicestrike setting, "the burden of proving innocence of strikemisconduct shifted to the general counsel upon proof of agood faith belief by the employer that such misconduct hadoccurred." Dallas General Drivers, Warehousemen andHelpers, Local Union No. 745, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America v. N.L.R.B., 389 F.2d 553, 554(C.A.D.C., 1968), enfg. 161 NLRB 887, 911 (1966); CapitalRubber & Specialty Co., Inc., 201 NLRB 715, 721 (1973).This should mean, however, that, in order for the burden toshift, the employer must prove a good-faith belief that theemployee had engaged in conduct of sufficiently seriousmagnitude as would objectively disqualify him from theremedial rights ordinarily due him as an unfair laborpractice striker. Respondent, however, failed to establish atthe hearing the factual nature of the misconduct which itbelieved Stevens had engaged in. In the absence of such ashowing, the burden should not shift.But even if it be said that the burden has shifted, the onlyburden upon the General Counsel is to prove Stevensinnocent of conduct which could be said to disqualify him.While Respondent had shown that it believed Stevensguilty of two misdemeanors, that is inadequate.In Hendon & Company, Inc., 197 NLRB 813, 819 (1972),the Board held that proof that three strikers were "chargedand convicted in a state court for assault and battery uponone Carter, presumably a nonstriking employee," was, inthe absence of litigation of the incident at the hearing,insufficient to deprive the strikers of their reinstatementrights. Accord: N.L.R.B. v. Cambria Clay Products Co., 215F.2d 48, 54 (C.A. 6, 1954). In the present case, I knownothing more of the Stevens convictions than the legalconclusions stated in the stipulation. It may be that the"illegal entry without breaking" and "malicious destructionof personal property" consisted of no more than walkingthrough an open door for a few moments and, while there,breaking a pencil. In the absence of any detail andHowever, even assuming she did not, Blohm's direct testimony that shethrew the second one clearly establishes reckless and dangerous misconducton her part.15 Respondent's reference in its brief to Stevens being "in jail" has nosupport in the record. The record, indeed, shows that Stevens was one of theemployees who received the September 27 recall letter, even though he hadbeen arrested prior thereto; Paterson explained that, at that point, hisapplying the principle of Hendon & Company, Inc., supra, Imust conclude that the record does not support a findingthat Stevens forfeited his right to reinstatement, and I sofind.'5Diane Wilson: Paterson testified that she attempted tocontact Wilson on October 13. The telephone listing givenRespondent by Wilson turned out to be her mother's home.Wilson's mother said that Wilson, who had been ill, "wasnot a well person yet," and further said that Wilson was notthere at the time, but that she would "get in touch withher."Paterson did not thereafter attempt to contact Wilson,but thought that, perhaps a month or two later, Wilsoncame in to place an application. When Wilson did appear,Paterson "questioned her health," "reviewed with her herabsentee record," "discussed her work record with her floorlady," and "decided that we would keep her application onfile if we needed her." Paterson explained that, after talkingto Wilson's mother, she did not call Wilson again "becausein the meantime, while her mother was trying to get intouch with her, we had already hired other people."Wilson was entitled to a prompt offer of reinstatementupon unconditional application. Mastro Plastics Corp. v.N.L.R.B., supra. In order to demonstrate compliance withthe foregoing principle, an employer "must present proba-tive evidence showing a good-faith effort to communicatesuch an offer [of reinstatement] to the employee ..[and]must show that he has taken all measures reasonablyavailable to him to make known to the striker that he isbeing invited to return to work." J. H. Rutter-RexManufacturing Company, Inc., 158 NLRB 1414, 1524(1966). The Trial Examiner noted in that case that "thetelephoning of the residence of a striker and leaving amessage for him which is not shown to have beencommunicated to the striker" did not satisfy the employer'sduty to communicate an offer of reinstatement.Plainly, the single telephone call to Wilson's mother didnot suffice under the foregoing principle. Furthermore, it isobvious that Paterson was not in the least bit interested inmaking a "good-faith" effort to recall Wilson. She did not,after failing to hear from Wilson, take the Union up on itsoffer, in its October 8 letter, "to make immediatearrangements for the recall of employees" by contactingthe Union to inquire as to Wilson's desires; in fact, bytestifying that she made no further effort to call Wilsonafter speaking to her mother because "we had already hiredother people," Paterson demonstrated that she believedWilson was entitled to only one chance.16In addition,when Wilson eventually came in, her health and absenteerecords were questioned, her work record discussed withher floor lady, and her application shelved, clearlyinappropriate considerations and conduct with regard toan unfair labor practice striker. Indeed, whether there wasany effort made at all by Respondent to recall Wilson isrendered doubtful by counsel's statement at the hearingculpability was based only on hearsay. Assuming that Stevens was laterjailed, it presumably was after November 24. the date of his conviction,which impnsonment does not satisfactorily explain his failure to be recalledwhen the employees requested reinstatement in October.16 Administrative Law Judge's Exh. I shows that two new employeeswere hired on October 12; one on October 14; one on October 15; and oneon October 21.260 BROMINE DIVISION, DRUG RESEARCH"that the reason she was not recalled was... because shewas not a good employee."In the foregoing circumstances, the record clearlywarrants a finding that Wilson was unlawfully denied thereinstatement to which she was entitled.Charles Moran. Paterson testified that one evening whilethe strike was in progress, Charles Moran drove up to heras she was leaving the plant and asked if she wanted a ride.She refused, but he told her not to be frightened, "[a]nd hesaid, Pat, don't be scared now. I have no part of this strike.I have another job and I am not interested in yourcompany any more whatsoever." Paterson testified, with-out detail, that she later determined that Moran was"working at American Chain and Cable," and thereforedid not attempt to call him when the strike ended. Morandid not testify, Paterson's account is not incredible, and Itherefore credit her testimony on this issue.Board law, dealing primarily with the question whetherstrikers abandoned their jobs and were therefore ineligibleto vote in elections, holds that the party opposing eligibilitymust show that the striker evidenced an intention toabandon his interest in the job. Pacific Tile and PorcelainCompany, 137 NLRB 1358, 1359 (1962). Where a strikerhas directly communicated to the employer his intention toquit, however, there must be some showing of reservationor qualification or continued interest before the Board willignore that stated intention. Roylyn, Inc., 178 NLRB 197(1969); Dalton Sheet Metal Company, Inc., 207 NLRB 188,191-192 (1973); Winn-Dixie Atlanta, Inc., 207 NLRB 290,299 (1973); P.B.R. Company, 216 NLRB 602, 603 (1975).Moran did not testify. Our sole information as to hisinterest in continued employment with Respondent is hisstatement to Paterson that he had "no part of this strike"and he "[had ] another job and I am not interested in yourcompany any more whatsoever." There being nothing elsein the record to indicate, contrary to these definitivestatements, that Moran was not genuinely interested inpermanently severing his employment with Respondent,'?I conclude that he did so, and further conclude thatRespondent did not violate the Act by failing to offerreinstatement to Moran.Charles Goodhue. Paterson testified that Goodhue wasnot a production employee, that he was only "involved inshipping and receiving ...back in the receiving depart-ment," and that there was no need for his services duringthe poststrike period of "very limited production," in whichRespondent had not been making "one shipment a week."There is one other, "senior," employee in the shipping andreceiving department; he presently performs the shippingand receiving functions, although he has other duties aswell. Paterson testified that Goodhue will be recalled whenthe busy season begins. Goodhue did not testify."[U]nless the employer who refuses to reinstate strikerscan show that his action was due to 'legitimate andsubstantial business justifications,' he is guilty of an unfair'" Abandonment may be found even when the employee has notcommunicated to his employer an intention to resign, and has in fact soughtreemployment. TrinitV alley Iron and Steel Company. A Division of C.Griffin Manufacturing Company. Inc. 158 NLRB 890, 903 (1966).1, Defined by Paterson at one point as being "hired for year-roundwork."19 At the hearing. Respondent's witness John Yoakum testified thatperhaps 25 30 employees were working at the plant as of March 1977.labor practice. N.LR.B. v. Great Dane Trailers, 388 U.S.26, 34 (1967). The burden of proving justification is on theemployer." N.L.R.B. v. Fleetwood Trailer Co., Inc., 389 U.S.375, 378 (1967).At the hearing, Goodhue was treated as being in thecategory of a "permanent employee." 18 Paterson testifiedthat, aside from the seasonal employees who are terminat-ed when the season ends, and the permanent employeeswho are retained, there is also a small group of permanentemployees who are laid off at the end of the season, butkept on the payroll, listed as permanent employees untilthey are recalled. She did not testify that Goodhue fell intothe latter category, which would have been a factconclusive of the issue as to him. Her testimony, rather, isframed in such a way as to strongly suggest that, had it notbeen for the unprecedented "very limited production," hewould have been working as usual. I shall therefore assumethat would have been the case.In my opinion, Respondent has not come forward withsufficient evidence to shoulder its burden of establishing"legitimate and substantial business justifications" forrefusing to recall unfair labor practice striker Goodhue. Asnoted, it appears that Goodhue would normally have beenretained even through the slow winter season when, onewould assume, there would hardly be sufficient shippingand receiving work available to keep him occupiedfulltime. That the level of production, after October I 1 anduntil the time of the hearing in March 1976, was drasticallylower than during a normal off-season is contraindicatedby Paterson's testimony that she intended to get the plant"back to reasonable production so that these potentialbuyers could appraise our operation," as well as by othertestimony discussed in connection with Richmond, infra,and by the hiring of new production employees in Octoberand November.?9At any rate, the Board has looked withdisfavor in such situations upon the kind of "self-servingdeclaration" (Trinity Valley Iron and Steel Company, 158NLRB 890, 896 (1966)) made by Paterson, when it wouldhave been simple to present documentary evidence pertain-ing to the poststrike period, together with comparativerecords for similar periods in the past when Goodhue wasretained.20I conclude, accordingly, that Respondent, having failedto adequately establish "legitimate and substantial justifi-cations" for failing to recall Goodhue, must be adjudged inviolation of Section 8(aX3) and (1) of the Act.21Ronald Richmond. Richmond, the unit bargaining com-mittee chairman, had worked for Respondent since 1971 asa year-round employee. He and employee Harold Opfer-man operated the three chemical reactors in which thebatches of chemicals were processed. Richmond went onstrike, Opferman did not, and, according to employee JohnYoakum, when the decision to deplete the chlorine tank carwas made during the strike, Opferman ran the reactor.20 The testimony of Libey, who was performing shipping and receivingby himself without "difficulty" at the time of the heanng, is not helpful.21 Moreover, the Board's decision in Fire Alert Company, 207 NLRB 885(1973), would indicate that Goodhue should have been offered anopportunity to work at one of the production jobs which opened up.261 DECISIONS OF NATIONAL LABOR RELATIONS BOARDYoakum, who has worked for Respondent as a laborato-ry technician and quality control manager for 6 years,testified that, around the "first of December," Patersonasked him to learn how to operate the reactors. A statedpurpose for doing so was to enable him to assist incompiling an operational manual for a prospective pur-chaser, which would employ technical language in whichYoakum was conversant. In order to do this, it wasnecessary for him to learn to run the reactor. However,Yoakum also testified, when asked why he was nowoperating the reactor, "Well, it was never necessary beforethe strike. In the course of the strike it became necessary tohave another operator and since I was salaried personnel Iwas required to do whatever is required of me." Theforegoing would indicate that Yoakum was tapped for thejob not because of any novel need, but simply because "itbecame necessary to have another operator." In the courseof running the reactor, Yoakum and other managementofficials have "redone the formula, the way we go aboutadding the various components so that it works better inthe reactor."Paterson testified that when the potential purchaserasked that a manual be prepared, she could have acquiredthe data herself, but, because Yoakum was "competent" todo the job," and because he was not "particularly busy" atthis time of the year, she assigned him to it. She alsoinstructed Yoakum to attempt to solve a serious problem inthe processing which Respondent had been experiencingfor years and which Yoakum apparently cleared up, whilediscovering and also solving another problem along theway. Paterson further stated that as of October 13, the levelof production was so low that Opferman alone was morethan capable of making all the batches required.It seems probable that as of October 13, the date onwhich Respondent began calling employees back to work,there was not a desperate need for Richmond's services.There came a time, however, in the words of Yoakum,"when it became necessary to have another operator,"probably around December I. While I can accept thecontention that it was useful to the preparation of theoperational manual that Yoakum learn how to operate thereactor, there is nothing in the record that persuades that itwas necessary for Yoakum to routinely operate the reactorday after day in order to assist in writing a manualdescribing the process.22It appears, rather, that Yoakum was pressed into servicein a way that he would not normally have been used. Thus,while he testified that the winter season was normally"slack" and he had "time available," he also said that, aftertaking over the reactor, he continued to do his lab work"when I could get to it." The latter suggests that the idletime normally enjoyed by Yoakum was absorbed by usinghim in the capacity formerly occupied by Richmond.23And, although Richmond's presence may not have beenimperative during the middle part of October, there isagain missing any documentary evidence that that period22 At the hearing in March. Yoakum testified that the information hadbeen. by that time. compiled, and a management official was then editing itinto a book. Richmond testified, without contradiction, that it took only 3 or4 weeks for him to learn the reactor "inside and out."23 Yoakum also appeared to testify that, with his guidance. Richmondcould also have prepared the manual data.differed significantly from past slack times, when Rich-mond had been retained. Floor Lady Eilene Rickardtestified that during the winter months, Respondent"usually cut down to one table," and Respondent's witness,James Libey, testified that during the 3 months precedingthe March I hearing, Respondent had been producing"about the same" as in similar periods of preceding years.Paterson said the production complement from October1976 on was "equivalent" to that of prior years. There is noevidence in the record that Richmond had ever been laidoff, even at the depth of the winter season, in past years.On the basis of the evidence before me, I must concludethat Respondent has failed to carry its burden of proof thatit had "legitimate and substantial" justifications for failingto recall Richmond. The fact that it could successfullyabsorb his job by using a salaried employee to perform thatfunction is clearly no defense. Cf. N.LRB. v. BiscayneTelevision Corporation, 337 F.2d 267, 268 (C.A. 5, (1964));Independent Sprinkler and Fire Protection Co., 220 NLRB941,959 (1975).24H. The Seasonal Employees RevisitedAlthough I have concluded that the seasonal employeesdid not enjoy unfair labor practice striker status at thetermination of the strike, I have given thought to thepossibility of finding that they nonetheless were applicantsfor employment against whom Respondent unlawfullydiscriminated after the strike. It is clear that at least a fewof the seasonals were, known to Respondent, activelypicketing; and yet, as far as I can tell, Respondent made noattempt to hire them when the strike ended, employinginstead what I suppose were new employees (althoughthey, too, conceivably were former seasonals).I have concluded, however, that it would not beappropriate to make such a finding. The complaint, and,consistently, the proposed remedy contained therein,25isframed so as to indicate that the theory of the case rests onall the named employees being deemed unfair laborpractice strikers. Having established at the hearing that theseasonals had been discharged on July 30, Respondentmay have chosen to rest on that ultimate defense to theclaim of failure to reinstate unfair labor practice strikers,without being seriously concerned about having to defendagainst a charge of discrimination against the seasonals asapplicants. In his argument on Respondent's motion todismiss, the General Counsel made it quite clear that hewas only asserting that the 17 employees were denied rightsdue them as "unfair labor practice strikers."Since I have found that the seasonals were validlydischarged on July 30, there is a real question whether theOctober 8 union request for reinstatement may have beenunderstood by Respondent as encompassing the seasonals.It is one thing to conclude that the request by "the U.A.W.and its Drug Research Inc. members" reasonably encom-passed all undischarged permanent employees; it is24 That Respondent was able to solve a problem or two by virtue ofYoakum's replacement of Richmond was purely a dividend, and not astated intention. of the substitution.25 "(c) Offer immediate reemployment to the employees set forth inparagraph 21, above, to positions of employment which should have beenaccorded them on October 11, 1976. ....262 BROMINE DIVISION, DRUG RESEARCHanother to say that it also comprehended validly dis-charged seasonal employees. As noted, the traditionalmethod of obtaining seasonal work is by individualapplication; Respondent does not expect seasonals backand makes no effort to recall them. Since Respondentordinarily assumes that seasonals will express individualinterest in working, its treatment of them here may havebeen colored by that expectation.26If, as I have found, the 11 named seasonals were validlyterminated prior to the strike on July 30, it would be logicalto say that if they were nonetheless encompassed by theOctober 8 offer of services, so were all seasonals dischargedby Respondent at any time prior to July 30 (which wouldundoubtedly comprehend hundreds of employees), sincetheir status could not be theoretically distinguished.27For these and other considerations, I have decided that itwould be improper to further consider the possibilitysuggested.I. Miscellaneous Alleged Violations1. The September threatLillian Parr testified that on September 13, while she wasdoing picket duty, Paterson came up to her and told hershe should stop making threats and cutting telephonewires. After denying the allegations, Parr asked Paterson ifshe was willing to negotiate. Some further conversationensued, and Paterson then said "that the strike was illegal.It is not in-it is still in the high courts in Cincinnati, andwe were trespassing. And if we didn't stop it, we were allgoing to the pokey." Paterson did not testify about thisconversation, and although the allusion to the "high courtsin Cincinnati" is obscure and the reference to trespassingmay well have been pointed to some picketing which wasdone at Paterson's house, I credit Parr's testimony, since itis not inherently improbable and I have not had the benefitof an explanation or denial by Paterson.Telling Parr that the lawful strike was illegal and that thepicketers were trespassing, which would land them in jail ifthey did not desist, implies that the employer would bringabout that end, and thus constitutes an unlawful restraintupon the free exercise of Section 7 rights.2. The September 27 lettersAs set out above, on September 27, Respondent sentletters to several employees stating:This letter is to notify you that the closing of theMichigan Street plant will commence Wednesday,September 29, and you are expected to report for workat 7 a.m. this date for work assignment as a temporaryemployee for such period as may be required.The complaint alleges that by this notification, Respondent"solicited its striking employees ... to return to work andto abandon the Charging Party."In Webb Wheel Division, American Steel & Pump Corp.,121 NLRB 1410, 1411, fn. 3. (1958), the Board noted that26 It appears that many of the seasonals drift in and out of work, andoften stay only brief periods of lime.2T Why General Counsel did not include in his complaint Barbara Clark,"the individual noncoercive solicitation of the strikers toreturn to work" is not per se violative of the Act, but thatviolations had only been found where:(1) The solicitation constituted an integral part of apattern of illegal opposition to the purposes of the Actas evidenced by the respondent's entire course ofconduct; or (2) the solicitation was conducted undercircumstances, and in a manner, reasonably calculatedto undermine the strikers' collective-bargaining repre-sentative, and to demonstrate that the employer soughtindividual rather than collective bargaining.I note that the September 27 letters made no reference tothe Union, disparaging or otherwise. Cf. Cantor Bros., Inc.,203 NLRB 774, 777-778 (1973). Taking together this andthe prior case, there is disclosed "a pattern of illegalopposition to the purposes of the Act," but the solicitationwas clearly not an "integral part" of that pattern. The factwas that, in order to dispose of the chlorine in the tank car,Respondent needed employees, and quickly; the mostreadily available were those on the picket line. Making thisdirect contact with them was plainly not an effort to weanthem away from the Union, but rather to obtain theirservices for what was perceived to be work of someurgency. And it can scarcely be said that the solicitationwas an effort to "demonstrate" that the employer soughtindividual rather than collective bargaining. Respondentintended no "demonstration" here, only the securing ofemployees; the employees presumably knew well enoughthat Respondent intended to test the certification and thiscommunication did not add much intensity to that messagealready received.It does not appear to be the law that the noncoercivesolicitation of strikers to return to work without change intheir working conditions, when not violative of Section8(a)(1), necessarily constitutes direct dealing in violation ofSection 8(a)(5). Accordingly, I shall recommend dismissalof this allegation of the complaint. Coca-Cola BottlingCompany of Louisville, 166 NLRB 134, 135 (1967).3. The alleged unilateral increase in wagesThe complaint alleges that on or about October 15,Respondent unilaterally changed existing wage rates bygranting certain employees a 10-percent pay increaseretroactive to October 1, and by granting others retroactiveincreases of from 3 to 5 percent.The evidence of record is hardly as specific as thecomplaint, but there is substantial evidence that whenemployees returned to the plant after the strike, theyreceived higher wages than when they had departed to goon strike. Respondent did not, of course, negotiate aboutthe increases with the Union. The only apparent defenseoffered by Respondent was its attempt to elicit fromGeneral Counsel's witnesses that there had customarilybeen wage increases in the fall of the year.The principle that such discretionary increases are amandatory subject of bargaining is as well-settled as anythe only seasonal employee to testify of the group discharged on July 30,baffrnes me.263 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcould be. N.L.R.B, v. Katz, et al., 369 U.S. 736 (1962).Accordingly, I find that by unilaterally granting wageincreases to employees in and after October 1976, Respon-dent violated Section 8(a)(5) and (1) of the Act.4. The alleged threat to, and deprivation ofbenefits of, recalled strikersClifford Baker, a permanent employee since 1971 whowent on strike, testified that when Paterson recalled him towork in November, she told him he would have to start "asa new employee." He was required to fill out and sign anapplication, on which Paterson wrote that he "would haveto deal with the new owners." Patricia Pratt, a permanentemployee since 1969, gave some confused testimony, thegist of which seemed to be that when she was recalled afterthe strike, Paterson told her that "the business was in theprocess of being sold" and that she "would have to hire inas a new employee." Paterson testified that when sherecalled the employees, she told them that Respondent wasnegotiating the sale cf the plant, "for their own informationin case they did not want to come back, possibly hadanother job offer, that this was not necessarily a permanentjob for them." She testified that the recalled employees"were not in fact rehired," that they did not lose any oftheir "benefits," "profit-sharing," or "Blue Cross"-"[t]heylost nothing." The application in evidence made by Prattshows that she filled out only a few lines of pertinentpersonal data at the top.The complaint alleges, as violative of both Section 8(a)(3)and 8(a)(1), that on or about November 5, Paterson"informed striking employees that they were regarded asnewly-hired employees, thus removing all prior existingseniority and other accumulated benefits from them." Inview of Paterson's uncontradicted testimony that therecalled strikers in fact "lost nothing," I see no basis forconcluding that they were discriminated against in viola-tion of Section 8(a)(3). However, I credit the testimony ofBaker, an impressive witness, that he was told he was beingrecalled as a "new employee," which clearly implied a lossof benefits and might well have been foreseen as causinghim to reject the offer. I conclude that by making such astatement to a recalled striker, Respondent violatedSection 8(a)(1).CONCLUSIONS OF LAW1. Bromine Division, Drug Research, Inc., is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.2. International Union, United Automobile, Aerospaceand Agricultural Implement Workers of America (UAW),is a labor organization within the meaning of Section 2(5)of the Act.3. The following employees of Respondent constitute aunit appropriate for collective-bargaining purposes withinthe meaning of Section 9(b) of the Act:All full-time and regular part-time production andmaintenance employees employed by Respondent at its1406 E. Michigan Street, Adrian, Michigan, plant; butexcluding all office clerical employees, professionalemployees, guards, and supervisors as defined in theAct.4. By refusing on or about July 1, 1976, and at all timesthereafter, to recognize and bargain collectively with theabove-named labor organization as the exclusive bargain-ing representative of all the employees of Respondent inthe aforesaid appropriate unit, and by unilaterally grantingwage increases to employees in and after October 1976,Respondent violated Section 8(a)(5) and (1) of the Act.5. The strike which began on August 2, 1976, in theaforesaid bargaining unit was in its inception, andcontinued thereafter to be, an unfair labor practice strike.6. By refusing, in the spring of 1976, to reemployCatherine Sterling and Linda Burgess, Respondent violatedSection 8(a)(l) of the Act.7. By refusing, since on or about October 12, 1976, torecall to employment Ronald Richmond, Charles Good-hue, Earl Stevens, and Diane Wilson, Respondentviolated Section 8(a)(3) and (1) of the Act.8. By telling an employee, on or about September 13,1976, that the strike in which the employees were engagingwas illegal and threatening employees with criminalprosecution if they persisted in striking, Respondentviolated Section 8(a)(1) of the Act.9. By informing reinstated striking employees, inOctober and November 1976, that they were to be regardedas newly hired, Respondent violated Section 8(a)(1) of theAct.10. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.1 I. Respondent has committed no unfair labor prac-tices alleged in the complaint except as set out above.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, I shall recommend that it be ordered tocease and desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act.I have found that Respondent unlawfully refused toreemploy Catherine Sterling and Linda Burgess. Since therecord shows that they had both been reinstated at the timeof the hearing, I shall recommend that Respondent berequired to make them whole for any loss of earnings theymay have suffered by the reason of the discriminationagainst them, by payment to them of a sum of money equalto that which they normally would have earned from thedate of their applications for employment in the spring of1976 to July 30, 1976, the date on which, I conclude, theywould have been lawfully terminated, less their netearnings for such period. The backpay provided here shallbe computed in accordance with F. W. WoolworthCompany, 90 NLRB 289 (1950), with interest as prescribedin Isis Plumbing & Heating Co., 138 NLRB 716 (1962).Having found that Respondent unlawfully failed andrefused to restore unfair labor practice strikers RonaldRichmond, Charles Goodhue, Earl Stevens, and Diane264 BROMINE DIVISION, DRUG RESEARCHWilson, upon the Union's unconditional applicationeffective October 12, 1976,28 I shall recommend thatRespondent be required to offer them, if it has not alreadydone so, immediate and full reinstatement to their formerjobs or, if those jobs no longer exist, to substantiallyequivalent positions, without prejudice to their seniority orother rights and privileges, and make them whole for anyloss of earnings they may have suffered by reason of thediscrimination against them by payment to them of a sumof money equal to that which they normally would haveearned from October 12, 1976, to the date of Respondent'soffer of reinstatement, less their net earnings for suchperiod.29Backpay shall be computed as set out above.Upon the basis of the foregoing findings of fact,conclusions of law, and the entire record in this proceed-ing, and pursuant to Section 10(c) of the Act, I hereby issuethe following recommended:ORDER30The Respondent, Bromine Division, Drug Research,Inc., Adrian, Michigan, its officers, agents, successors, andassigns, shall:I. Cease and desist from:(a) Discouraging membership in or activity on behalf ofInternational Union, United Automobile, Aerospace andAgricultural Implement Workers of America (UAW), orany other labor organization, and interfering with theprotected concerted activities of employees, by discriminat-ing against applicants for employment or by refusing toreinstate upon their unconditional application for rein-statement employees engaged in an unfair labor practicestrike who are qualified for reinstatement, or by in anyother manner discriminating against employees in regardto their hire and tenure of employment.(b) Refusing to bargain collectively concerning rates ofpay, hours of employment, and other terms and conditionsof employment with the aforesaid Union as the exclusivebargaining representative of the employees in the appropri-ate bargaining unit set out below:All full-time and regular part-time production andmaintenance employees employed by the Respondentat its 1406 E. Michigan Street, Adrian, Michigan, plant;but excluding all office clerical employees, professionalemployees, guards and supervisors as defined in theAct.(c) Informing striking employees that a lawful strike isillegal and threatening them with criminal prosecution ifthey persist in striking.(d) Informing reinstated striking employees that they areto be regarded as newly hired.(e) In any other manner interfering with, restraining, orcoercing its employees in the exercise of rights guaranteedin Section 7 of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Make Catherine Sterling and Linda Burgess whole forany loss of earnings they may have suffered by reason ofRespondent's unlawful discrimination against them, in themanner set forth in the section of this Decision entitled"The Remedy."(b) Offer Ronald Richmond, Charles Goodhue, EarlStevens, and Diane Wilson, if it has not already done so,immediate and full reinstatement to their former positionsor, if they no longer exist, to substantially equivalentpositions, without prejudice to their seniority and otherrights and privileges, dismissing, if necessary, any employ-ees hired as replacements, and make them whole for anyloss of pay they may have suffered by reason of Respon-dent's refusal to reinstate them, by payment to each ofthem of a sum of money equal to what the employee wouldhave earned from October 12, 1976, to the date ofRespondent's offer of reinstatement, in the manner setforth in the section of this Decision entitled "TheRemedy."(c) Upon request, bargain collectively with the Union asthe exclusive representative of all employees in theaforesaid appropriate unit with respect to rates of pay,hours of employment, and other terms and conditions ofemployment.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security paynment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amounts of backpay due under theterms of this recommended Order.(e) Post at its Adrian, Michigan, plant copies of theattached notice marked "Appendix."31Copies of saidnotice, on forms provided by the Regional Director forRegion 7, after being duly signed by Respondent'srepresentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toensure that said notices are not altered, defaced, or coveredby any other material.(f) Notify the Regional Director for Region 7, in writing,within 20 days from the date of this Order, what steps havebeen taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissedexcept insofar as specific findings of violations based uponthe allegations of the complaint have been made above.28 Although the request for reinstatement stated that it was effective at"12:01 a.m. Sunday, October I .1976." there is no reason to believe that theplant operated on Sundays.23 The usual 5-day grace penod is not applicable in this situation. DrugPackage Company., Inc., 228 NLRB 108. 114(1977).30 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board. the findings.conclusions. and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.31 In the event the Board's Order is enforced by a Judgment of theUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."265 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership in Internation-al Union, United Automobile, Aerospace and Agricul-tural Implement Workers of America (UAW), or anyother labor organization, or interfere with the protectedconcerted activities of employees, by refusing to hireapplicants for employment, by refusing to reinstateupon unconditional application employees who haveengaged in an unfair labor practice strike and who arequalified for reinstatement or in any other mannerdiscriminate against employees in regard to their hireand tenure of employment.WE WILL NOT inform employees engaged in a lawfulstrike that the strike is illegal and that they will becriminally prosecuted if they persist in engaging in sucha strike.WE WILL NOT inform reinstated striking employeesthat they are regarded as newly hired employees.The appropriate bargaining unit at our plant is:All full-time and regular part-time productionand maintenance employees employed by Bro-mine Division, Drug Research, Inc., at its 1406 E.Michigan, Adrian, Michigan, plant; but exclud-ing all office clerical employees, professionalemployees, guards and supervisors as defined inthe Act.WE WILL, upon request, bargain with the above-named labor organization as the exclusive representa-tive of all employees in the aforesaid appropriatebargaining unit with respect to rates of pay, hours ofemployment, and other terms and conditions ofemployment of the employees included within theappropriate bargaining unit.WE WILL offer to Ronald Richmond, CharlesGoodhue, Earl Stevens, and Diane Wilson immediatereinstatement to their former jobs, or, if such jobs nolonger exist, to substantially equivalent jobs, withoutprejudice to their seniority and other rights andprivileges, and WE WILL make each of them whole forany loss of earnings they may have suffered by reasonof our unlawful discrimination against them.WE WILL make Catherine Sterling and Linda Burgesswhole for any loss of earnings they may have sufferedby reason of our unlawful discrimination against them.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of theirrights under Section 7 of the National Labor RelationsAct.BROMINE DIVISION, DRUGRESEARCH, INC.266